Citation Nr: 1717864	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-21 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran requested a hearing before the Board in his August 2011 substantive appeal; he withdrew that request in March 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's back disability, manifested by lumbar spondylosis with laminectomies of L-2 -3 and L3-4-5, is related to his active service.


CONCLUSION OF LAW

Lumbar spondylosis with laminectomies of L-2-3 and L3-4-5 was incurred in peacetime service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed at this time.

I.  Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

II.  Analysis 

The Veteran seeks entitlement to service connection for a back disability that he claims was caused by jumping from a high surface to the ground while holding a large box and/or by doing 5BX exercises while in service.  He alleges continuous back pain since service.  There is current back disability, identified by VA examiner in September 2016 as lumbar spondylosis s/p laminectomy.  

Service treatment records (STRs) contain multiple references to his back.  For example, a May 4, 1956, STR reflects that he suffered a pulled back muscle while lifting; he was treated with heat.  A January 4, 1957, entry reflects lumbosacral strain; he was treated with heat, medication and refraining from heavy lifting.  Examination at separation indicates normal spine but the Veteran reported recurrent low back pain with certain movements over the past two to 3 years, no treatment required.  

Following service, private treatment records show medical treatment for complaints of low back pain dating from May 2001.  See records from L. W., M.D.  In August 2006, he fell off a ladder and injured his neck.  He underwent total laminectomy for decompression,L3, L4 and L5 in June 2007.  The diagnosis was lumbar spinal stenosis with cauda equina decompression.  See records from J. E. H., M.D.  In February 2014, Dr. H. clarified that the condition he treated the Veteran for, facet joint arthrosis, was not the result of the fall off of the ladder.  A page of medical literature describing facet joint arthrosis was submitted with this statement.  

In his 2011 notice of disagreement, the Veteran reported that he has had continuous low back pain since a few years before retiring from the Air Force.  When shopping with his wife at the mall he would have to sit somewhere while she shopped as it was too painful to walk long distances.  He reported that he was continuously treated by local chiropractors without lasting relief.  In his substantive appeal, he reiterated that his low back pain started while he was in service and not when he fell from the ladder and hurt his neck in 2006.  

Chiropractic records have proven unavailable.  

In October 2014, the Veteran's wife stated that he saw chiropractors from 1973 through 1976 for low back pain.  She remembers that he always complained about his low back during his later years in the Air Force.  She remembered that because of back pain he would have to stop and sit to rest if they went shopping.  She also remembers him getting treatment for his back at Maxwell Air Force Base.  She observed that they have not been able to get those records.  The Board notes that a VA memo dated in April 2009 determined that records from Maxwell were deemed unavailable.   

In a February 2016 VA examination report, a VA physician diagnosed lumbar spondylosis status post (s/p) laminectomy.  He noted that the Veteran dated the onset of back problems to strain injury sustained jumping off of a desk while holding a box in 1963.  He also noted the Veteran reported he was treated in service for back pain with medications with increasing back pain ever since.  It was noted also that the Veteran underwent two lumbar laminectomies in 2007.  The physician opined that it was less likely than not that the Veteran had a back disability due to service.  The rationale was, "Veteran acknowledged recurrent back pain for the prior 2-3 years on separation exam, however, no treatment notes are found addressing any acute back injuries or complaints over the course of duty.  There is no diagnosis of any back condition during his period of active service."  

Because the February 2016 examination report was based on an inaccurate factual premise (no treatment in service) an additional VA opinion was obtained from a VA nurse practitioner in dated in September 2016.  The examiner reportedly reviewed the entire record and opined that the lumbar spondylosis s/p laminectomy was not as likely as not incurred in service.  The rationale was that he did not have a diagnosis of lumbar spondylosis or arthritis is service or a chronic diagnosis of a back condition in service.

In September 2016 the Veteran submitted a June 2016 medical opinion from A.A., M.D.  Dr. A. conducted a detailed review of the record, as laid out in the report, and explained her opinion the Veteran's low back disability did begin in service.  She also cited to medical literature and to the Veteran's history in support of her opinion.  She explained as follows:

It is my medical opinion that [the Veteran] more likely than not developed his Lumbar Spondylosis because of his in-service injuries.  [The VA physician] is incorrect in his 2016 Compensation and Pension Exam conclusion that there are no in-service treatments notes documenting a back condition.  As noted above the Veteran was seen in 1956 for a complaint of back pain from lifting, as well as a 1957 note for lumbosacral strain.  There is notation by the examiner on the 1974 Separation Exam that the Veteran has had recurrent low back pain with certain movements for the past 23 years.  It is unclear why it is noted that no treatment was required - other than the fact that initial low back pain is usually treated conservatively, including with limitation on lifting as noted in the 1957 medical entry and that back pain can be initially episodic in nature before becoming more chronic.  

It should also be noted that the Veteran gained almost 30 lbs. while in service.  Weight gain is also compounding and contributing factor for back pan.  As noted below, degenerative disc disease can begin insidiously by an event such as lifting improperly or even prolonged sitting.  The symptoms become progressive as they did with the Veteran and he eventually required multiple surgeries.

Upon review, the Board concludes that the February 2016 VA opinion is of little probative value.  On the contrary, the historical record showed numerous complaints in the STRs (some of which were discussed above) related to the Veteran's back.  

As to the two remaining opinions, the opinion rendered by Dr. A. is at least as probative as that of the VA examiner in August 2016.  In fact, it is based on a more in depth discussion of the facts and includes a more detailed rationale than the September 2016 VA opinion.  Dr. A.'s opinion is not inconsistent with any fact established in the record.  

Additionally, to the extent that the Veteran has reported a continuity of symptomatology since service related to his back, the Board has found such statements to be competent and credible.  

In light of the previously discussed evenly-balanced medical opinion evidence and the on-going symptoms since service related to the Veteran's back, the Board is unable to be rationally disassociate the Veteran's current back disability with the symptomatology he had in service and the events therein.  As such, the Board concludes that lumbar spondylosis s/p laminectomy, also identified as lumbar spondylosis with laminectomies of L-2 -3 and L3-4-5, is related to his active service and that back disability was incurred in service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Entitlement to service connection is therefore warranted and the claim is granted.



ORDER

Service connection for lumbar spondylosis with laminectomies of L-2 -3 and L3-4-5 is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


